Title: From James Madison to Tobias Lear, 26 October 1811
From: Madison, James
To: Lear, Tobias


Dear SirWashington Ocr. 26. 1811
The notice that the departure of the Store vessel is taking place, being sudden, I cannot specify the several letters for which I am indebted. I believe from successive references recollected by me, that none have miscarried. I must particularly thank you for the Sheep & Wheat accompanied by one of them. The Wheat was sown partly by myself, and partly by several friends among whom it was distributed in order to multiply experiments, and secure its propagation. In every instance however it was put so late into the earth, that another year will be necessary to test its merits. It was remarked that it did not escape the aggressions of the Hessian fly, more than other Wheats in the vicinity. This circumstance attracted notice, because it decides a late Theory, which maintains that the Egg of that insect is deposited in the grain, and may be destroyed by steeps; unless indeed the insect be known in Barbary, which I presume not to be the case. The Sheep arrived all safe; one of them proving however to be a wedder, not a ram. The others, were disposed of, 1 to Mr. Jefferson 1. to Capt: Coles, 1 to Govr. Claiborne, and one to a friend in this neighborhood. For myself, I retained the ram with 4 horns, The oldest Broad tail, and the lamb of that breed; hoping in that way to prolong my possession of an imported breeder. The Lamb however was killed by accident before he reached my farm; and the 4 horned ram died soon after. Retaining therefore, the old ram only, and finding the mutton of the broad tails, of which I have for some years had a mixture of blood in my flocks, I am induced to ask the favor of you to procure me a pair, or if readily to be done, more than one pair of those animals. The only objection to the breed is the coarseness, and almost hairiness of the wool. It is desireable therefore, that, as differences were noticed in the fleeces, the selection be made of the individuals least objectionable on that score. Perhaps there may be broad-tailed families in Algiers, cloathed with fine fleeces; finer even than those of our ordinary sheep. It is certain than [sic] in Tunis, towards the Mountains at least, there are broad-tailed sheep, with fleeces considerably finer than our common wool. I have seen samples of them, from a flock of Judge Peters, who sent them to me, with a sample of Cloth made of the material, & with an Eulogium on the longevity, the mutton, & other merits of the Sheep. I understand also that, Southward of Tripoli, there is a broad-tail sheep, equally remarkable for the succulence of the meat, & a fineness of wool, almost rivalling that of the Merino.
I should not take the liberty of asking this favor from you, after receiving that for which I am making acknowledgment; but that I make it a condition, that [you] throw all the trouble on an agent, and all the expence on me; and that you point out the mode in which it will be most agreeably repaid. As another store vessel will soon follow, you will have two opportunities, of sending the sheep. The present, if equally convenient, will be the most eligible.
For intelligence I refer you to communications from the Dept. of State, and to the Newspapers, which will accompany them. From the latter you will gather the gen[e]ral state of our relations with Europe, the progress of things in Spanish America; and the temper of this Country as to both. The general state of things at home will also be disclosed thro’ the same channel. With the exception of our embarrassed commerce, the prosperity was never greater. As the basis of it we have more universally redundant crops of every kind, than we remembered. Accept my respects and friendly wishes
James Madison
It occurs that a wine made in Algiers is spoken of as of good quality. As a rarity at least, a cask of it will be acceptable, if the price be not disproportionate to the quality, and either of the vessels can be engaged to bring it.
